Townsend, J.
Appellee worked as a day laborer in and about appellant’s coal mine from October 15, 1912, until November 30, 1916. There were about 200 other employes at the mine. Appellant paid appellee on the tenth and twenty-fifth of each month for the half month ending ten days previous to the day of payment. §7989a Bums 1914, Acts 1913 p. 47. From time to time during this employment the employes of appellant, including this appellee, made requests for partial payment of wages before the pay days. It was the practice of appellant and known to these employes, and to appellee, that when such payments were made there would be a deduction of ten per cent, of the sum paid; that this deduction was made, as claimed by appellant, because of increased bookkeeping, and because of additional expense incurred in paying appellant’s banker. The aggregate of the various items of deductions made for payment before the wage was due is $190.70. There are also items paid to a store, aggregating $102.55, which items were also deducted from appellee’s wages. The store was not owned by appellant. Appellee, during all the time he was so employed by appellant, acquiesced in the deductions of the several items for payments before the wage was due, and also the several items paid to the store for merchandise sold to appellee. Five days before each pay day appellee was given a statement showing these deductions.
This action was brought by appellee against appellant to recover these items. The answer was general denial and payment. The court found the facts specially and concluded that appellee was not entitled to recover the items paid at the store but was entitled to recover the $190.70, deductions because of advanced payments. To this latter conclusion appellant excepted, and on this it predicates error.
The consideration for the deductions from appellee’s *618wages is that they were paid before they were due. The wages earned from the first to the fifteenth of each month were due and payable on the twenty-fifth. The wages from the fifteenth to the last of the month were due and payable on the tenth of the next month. Appellant was bound under penalty to pay on the tenth and twenty-fifth of each month — at least after the 1913 act became effective. §7989b Burns 1914, Acts 1913 p. 47.
1,2. If a debtor pays his creditor at or after the due date less than the liquidated amount due, this is not satisfaction, because there is no consideration. Fletcher v. Wurgler (1884), 97 Ind. 223, 225; Fitzgerald v. Smith (1848), 1 Ind. 310; Bateman v. Daniels (1839), 5 Blackf. 71, and note citing Pinnel’s Case, 5 Coke 117; Stone v. Lewman (1867), 28 Ind. 97; Smith v. Tyler (1875), 51 Ind. 512; Beaver v. Fulp (1894), 136 Ind. 595, 597, 36 N. E. 418, and authorities there cited. If the debtor pays a different consideration than that in the. contract, it may be satisfaction, even though what the creditor receives may seem of less value than that for which the contract calls. Courts have no practical way to fathom the mental processes of the creditor in accepting a consideration different in kind than that in the contract. The creditor is his own judge in this matter. He is deemed to have seen something more advantageous in the consideration received than the consideration in the contract, even though it may appear to the court to be of less value.
3. When a debtor pays his creditor before the debt is due a less sum than the contract calls for at the due date, it must be assumed by the court that the creditor deemed a lesser amount paid before the due date more advantageous to him than the whole amount on that date. Fletcher v. Wurgler, supra; Wells v. Morrison (1883), 91 Ind. 51; Bateman v. Daniels, supra, and note citing Pinnel’s Case, 5 Coke *619117; Quarle v. Jones (1863), 20 Ind. 143; Fensler v. Prather (1873), 43 Ind. 119, 122. See also, mono-graphic note to Fuller v. Kemp (1893), 138 N. Y. 231, 33 N. E. 1034, 20 L. R. A. 785, at 790. This consideration moves to the creditor. The thing lost by the debtor is the right to stand on his contract and not pay until the due date. And if he, in consideration of this loss, demands and gets from his creditor a discount, courts are not required to inquire into the reasonableness or unreasonableness of the debtor’s conduct in so demanding, nor of the creditor’s conduct in accepting payment so reduced.
4,5. Appellee is bound by his acceptance of an amount less than the face of his claim, in consideration that he got it before it was due. It is contended, however, by counsel for appellee that the discounts for payment before due are illegal, because of a statute concerning the assignment of wages. §7996 et seq. Burns 1914, Acts 1909 p. 76. This has no application. The present case is not an assignment of wages in the sense of that act, and does not come within the purview of it. What we have here is an acceptance by an employe — who is not an infant, not a person of unsound mind, not under guardianship — of an amount less than the wages earned, in consideration of payment of wages before pay day. Appellee’s counsel also contends that appellee had a right to have his wages paid each week, pursuant to §7981 Burns 1914, Acts 1911 p. 110. It is true that this statute gives him this right, “if demanded.” But he did not demand it.
6. Appellee claims the findings are outside the issue, because there was no answer of accord and satisfaction. But he nowhere points to any exception saved. Therefore he has waived his right to complain. The court erred in its conclusion of law allowing appellee to recover $190.70.
*620Judgment is reversed, with instructions to the trial court to restate the second conclusion and enter judgment accordingly.
Ewbank, J., dissents.